FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

ROBERT NORSE,                            
                  Plaintiff-Appellant,
                  v.
CITY OF SANTA CRUZ; CHRISTOPHER
KROHN, individually and in his
official capacity as Mayor of the
City of Santa Cruz; TIM                        No. 07-15814
FITZMAURICE; KEITH A. SUGAR;
EMILY REILLY; ED PORTER; SCOTT                  D.C. No.
                                             CV-02-01479-RMW
KENNEDY; MARK PRIMACK,
individually and in their official                ORDER
capacities as Members of the
Santa Cruz City Council; LORAN
BAKER, individually and in his
official capacity as Sergeant of the
Santa Cruz Police Department;
STEVEN CLARK,
              Defendants-Appellees.
                                         
                     Filed March 12, 2010


                            ORDER

KOZINSKI, Chief Judge:

   Upon the vote of a majority of nonrecused active judges, it
is ordered that this case be reheard en banc pursuant to Circuit
Rule 35-3. The three-judge panel opinion shall not be cited as
precedent by or to any court of the Ninth Circuit.


                              4379